Title: To James Madison from Albert Gallatin, 1 November 1812
From: Gallatin, Albert
To: Madison, James


Dear Sir1 Nov. 1812
I send the two paragraphs. I believe the whole to be sufficiently distinct, with the exception perhaps of the last sentence of the first paragraph. If the forfeitures are not remitted at all, there will be considerable injustice, great discontent, & 8 to 10 millions of dollars put in the pocket of the collectors. If they are altogether remitted, the importers will make unreasonable profits, & there will be equal & as well founded dissatisfaction. To attempt to discriminate between cases will be an invidious & endless task. I think that the best & most equitable mode will be to authorise a remission of all the forfeitures of american property, on condition that the importers will lend to Govt. the sum equal to the prime cost. With respect to British property, a sequestration seems the most eligible mode.
The object of the sentence alluded to is to indicate this course or any other modification answering the same purpose, which may appear more eligible, or prove more palatable. Respectfully Your obedt. Servt.
Albert Gallatin
